UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1715


In re:    EUGENE KENNETH BRINSON,

                  Petitioner.




         On Petition for Writ of Mandamus. (3:07-cv-00592-HEH)


Submitted:    December 2, 2011            Decided:   December 22, 2011


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Eugene Kenneth Brinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eugene    Kenneth     Brinson        petitions       for     a    writ   of

mandamus, alleging that the district court has unduly delayed

acting on his post-judgment motions.                 He seeks an order from

this court directing the district court to act.                         We conclude

that   there   has   been   no   undue       delay   in   the    district      court.

Therefore, although we grant leave to proceed in forma pauperis,

we deny the mandamus petition without prejudice to the filing of

another mandamus petition if the district court does not act

expeditiously on the pending post-judgment motions.                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the   materials      before      the       court   and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         2